UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Universal Trust ALLIANT ENERGY CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Singleton B. McAllister Management For For 1.4 Elect Director Susan D. Whiting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Political Contributions Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BHP BILLITON PLC Meeting Date:OCT 20, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Long Term Incentive Plan to Andrew Mackenzie Management For For 10 Elect Ken MacKenzie as Director Management For For 11 Re-elect Malcolm Brinded as Director Management For For 12 Re-elect Malcolm Broomhead as Director Management For For 13 Re-elect Pat Davies as Director Management For For 14 Re-elect Anita Frew as Director Management For For 15 Re-elect Carolyn Hewson as Director Management For For 16 Re-elect Andrew Mackenzie as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Shriti Vadera as Director Management For For 20 Re-elect Jac Nasser as Director Management For For CENTERPOINT ENERGY, INC. Meeting Date:APR 27, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director John W. Somerhalder, II Management For For 1j Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CMS ENERGY CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director William D. Harvey Management For For 1f Elect Director Philip R. Lochner, Jr. Management For For 1g Elect Director Patricia K. Poppe Management For For 1h Elect Director John G. Russell Management For For 1i Elect Director Myrna M. Soto Management For For 1j Elect Director John G. Sznewajs Management For For 1k Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Report on Political Contributions Shareholder Against Against 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Vincent A. Calarco Management For For 1b Elect Director George Campbell, Jr. Management For For 1c Elect Director Michael J. Del Giudice Management For For 1d Elect Director Ellen V. Futter Management For For 1e Elect Director John F. Killian Management For For 1f Elect Director John McAvoy Management For For 1g Elect Director Armando J. Olivera Management For For 1h Elect Director Michael W. Ranger Management For For 1i Elect Director Linda S. Sanford Management For For 1j Elect Director L. Frederick Sutherland Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DOMINION RESOURCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Ronald W. Jibson Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Joseph M. Rigby Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Susan N. Story Management For For 1.12 Elect Director Michael E. Szymanczyk Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name to Dominion Energy, Inc. Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 9 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For DUKE ENERGY CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 1.13 Elect Director Thomas E. Skains Management For For 1.14 Elect Director William E. Webster, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For 6 Report on Lobbying Expenses Shareholder Against Against 7 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 8 Report on the Public Health Risk of Dukes Energy's Coal Use Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vanessa C.L. Chang Management For For 1.2 Elect Director Louis Hernandez, Jr. Management For For 1.3 Elect Director James T. Morris Management For For 1.4 Elect Director Pedro J. Pizarro Management For For 1.5 Elect Director Linda G. Stuntz Management For For 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Proxy Access Right Shareholder Against Against ENBRIDGE INC. Meeting Date:MAY 11, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela L. Carter Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director Gregory L. Ebel Management For For 1.5 Elect Director J. Herb England Management For For 1.6 Elect Director Charles W. Fischer Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Michael McShane Management For For 1.9 Elect Director Al Monaco Management For For 1.10 Elect Director Michael E.J. Phelps Management For For 1.11 Elect Director Rebecca B. Roberts Management For For 1.12 Elect Director Dan C. Tutcher Management For For 1.13 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Prepare a Report Detailing Due Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions Shareholder Against Against ENERGY XXI GULF COAST, INC. Meeting Date:MAY 10, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:EXXI Security ID:29276K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Bahorich Management For For 1.2 Elect Director Douglas E. Brooks Management For For 1.3 Elect Director George Kollitides Management For For 1.4 Elect Director Michael S. Reddin Management For For 1.5 Elect Director Stanford Springel Management For For 1.6 Elect Director James W. Swent, III Management For For 1.7 Elect Director Charles W. Wampler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ENTERGY CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director Patrick J. Condon Management For For 1c Elect Director Leo P. Denault Management For For 1d Elect Director Kirkland H. Donald Management For For 1e Elect Director Philip L. Frederickson Management For For 1f Elect Director Alexis M. Herman Management For For 1g Elect Director Donald C. Hintz Management For For 1h Elect Director Stuart L. Levenick Management For For 1i Elect Director Blanche Lambert Lincoln Management For For 1j Elect Director Karen A. Puckett Management For For 1k Elect Director W. J. 'Billy' Tauzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Distributed Renewable Generation Resources Shareholder Against Against EXELON CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIRSTENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For For 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Steven J. Demetriou Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Donald T. Misheff Management For For 1.8 Elect Director Thomas N. Mitchell Management For For 1.9 Elect Director James F. O'Neil, III Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Luis A. Reyes Management For For 1.12 Elect Director George M. Smart Management For For 1.13 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For 8 Provide Proxy Access Right Management For For 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 11 Adopt Simple Majority Vote Shareholder Against Against FREEPORT-MCMORAN INC. Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For For 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 RatifyErnst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GOODRICH PETROLEUM CORPORATION Meeting Date:MAY 23, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:GDP Security ID:382410843 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven J. Pully Management For For 1.2 Elect Director Timothy D. Leuliette Management For For 2 Ratify Hein & Associates LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:SEP 26, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 02, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director Sandra J. Price Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report Analyzing Profit Potential Based on Renewable Energy Metrics Shareholder Against Against 6 Report on Lobbying Payments and Political Contributions Shareholder Against Against HALCON RESOURCES CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:HK Security ID:40537Q605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. Fuller Management For For 1.2 Elect Director Floyd C. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 4 Ratify Deloitte & Touche LLP as Auditors Management For For MIDSTATES PETROLEUM COMPANY, INC. Meeting Date:MAY 24, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MPO Security ID:59804T407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederic F. Brace Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Patrice D. Douglas Management For For 1.4 Elect Director Neal P. Goldman Management For For 1.5 Elect Director Michael S. Reddin Management For For 1.6 Elect Director Todd R. Snyder Management For For 1.7 Elect Director Bruce H. Vincent Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Grant Thornton LLP as Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For PENN VIRGINIA CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PVAC Security ID:70788V300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry Quarls Management For For 1.2 Elect Director Darin G. Holderness Management For For 1.3 Elect Director Marc McCarthy Management For For 1.4 Elect Director Jerry R. Schuyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For PG&E CORPORATION Meeting Date:MAY 30, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Jeh C. Johnson Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Eric D. Mullins Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Anne Shen Smith Management For For 1.13 Elect Director Geisha J. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Charitable Contributions Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 17, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director Paula J. Sims Management For For 1.11 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For PPL CORPORATION Meeting Date:MAY 17, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 18, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Andres Conesa Management For For 1.4 Elect Director Maria Contreras-Sweet Management For For 1.5 Elect Director Pablo A. Ferrero Management For For 1.6 Elect Director William D. Jones Management For For 1.7 Elect Director Bethany J. Mayer Management For For 1.8 Elect Director William G. Ouchi Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director William C. Rusnack Management For For 1.11 Elect Director Lynn Schenk Management For For 1.12 Elect Director Jack T. Taylor Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SPECTRA ENERGY CORP Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For THE SOUTHERN COMPANY Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against For VERSO CORPORATION Meeting Date:MAY 12, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Alan J. Carr Management For For 1.3 Elect Director Eugene I. Davis Management For For 1.4 Elect Director B. Christopher DiSantis Management For For 1.5 Elect Director Jerome L. Goldman Management For For 1.6 Elect Director Steven D. Scheiwe Management For For 1.7 Elect Director Jay Shuster Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For VISTRA ENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:VST Security ID:92840M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gavin R. Baiera Management For For 1.2 Elect Director Curtis A. Morgan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For W&T OFFSHORE, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:WTI Security ID:92922P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Virginia Boulet Management For For 1B Elect Director Stuart B. Katz Management For For 1C Elect Director Tracy W. Krohn Management For For 1D Elect Director S. James Nelson, Jr. Management For For 1E Elect Director B. Frank Stanley Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year WEC ENERGY GROUP, INC. Meeting Date:MAY 04, 2017 Record Date:FEB 23, 2017 Meeting Type:ANNUAL Ticker:WEC Security ID:92939U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director William J. Brodsky Management For For 1.4 Elect Director Albert J. Budney, Jr. Management For For 1.5 Elect Director Patricia W. Chadwick Management For For 1.6 Elect Director Curt S. Culver Management For For 1.7 Elect Director Thomas J. Fischer Management For For 1.8 Elect Director Paul W. Jones Management For For 1.9 Elect Director Gale E. Klappa Management For For 1.10 Elect Director Henry W. Knueppel Management For For 1.11 Elect Director Allen L. Leverett Management For For 1.12 Elect Director Ulice Payne, Jr. Management For For 1.13 Elect Director Mary Ellen Stanek Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WESTAR ENERGY, INC. Meeting Date:SEP 26, 2016 Record Date:AUG 22, 2016 Meeting Type:SPECIAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For XCEL ENERGY INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 1l Elect Director Daniel Yohannes Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Universal Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
